 

STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement (the “Agreement”), is dated as of October 29, 2013
between San Lotus Holding Inc., a Nevada corporation having offices at 3F-B302C,
No. 185, Kewang Road, Longtan Township, Taoyuan County, 325 Taiwan (the
“Company”), and the individual purchasers whose names are set forth in the
Schedule A hereunder (each a “Purchaser” and, collectively, the “Purchasers”).

 

RECITALS

 

A.          Purchasers were the sole shareholders of TBWTV Inc. owning an
aggregate of 170,000 shares;

 

B.          On or about November 27, 2012, Purchasers on the one hand, and
Kuan-Yu Chen and Chien-Yang Yu (collectively, the “Promisors”), on the other
hand, entered into a certain Stock Purchase Agreement, whereby Purchasers agreed
to sell their respective shares of TBWTV Inc. to the Promisors in exchange for
3,000,000 shares of the Company’s common stock at a purchase price of $0.10 per
share (“Original Stock Purchase Agreement”);

 

C.          To complete delivery of the Company shares to Purchasers under the
terms of the Original Stock Purchase Agreement, government regulations relating
to transfer of non-registered shares require Purchasers to enter into this
Agreement;

 

D.          In conjunction with this Agreement, Promisors have executed a
Promissory Note in the amount of $3,000,000 Shares of San Lotus Holding Inc.
payable to Purchasers, in the event the Company fails to deliver the Shares
under the terms of this Agreement.

 

ARTICLE I

PURCHASE, SALE AND TERMS OF SHARES

 

1.1 The Shares. The Company agrees to issue and sell to Purchasers and, in
consideration of and in express reliance upon the representations, warranties,
covenants, terms and conditions of this Agreement, the Purchasers agree to
purchase from the Company an aggregate of Three Million (3,000,000) shares (the
“Shares”) of the Company’s common stock, par value $0.10 per share, (the “Common
Stock”) at a per share purchase price which shall be $0.10 per share (the
“Purchase Price”).  The specific number of Shares that each Purchaser will
purchase is set forth in Schedule A attached hereto. Each Purchaser understands
and agrees that the Company in its sole discretion reserves the right to accept
or reject this subscription for the Shares, in whole or in part, prior to
receipt by the Company of the Purchase Price, or any applicable portion thereof,
as set forth in Article II hereafter.

 

1.2 Delivery of Share Certificates.   The Company will no later than October 31,
2013 cause the Share certificates to be delivered to each Purchaser.

 

1.3 Failure to Transfer Shares. The Agreement shall be null and void and of no
effect in the event Company fails to deliver the Shares to each Purchaser on or
before October 31, 2013.

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER

 

2.1. Representations by Each Purchaser.  Each Purchaser makes the following
representations and warranties to the Company:

 

(a)          Purchaser acknowledges that the Shares have not been registered
with the Securities and Exchange Commission pursuant to the Securities Act of
1933, as amended (the “Securities Act”), nor have the Shares been registered or
qualified for sale under the laws of any other jurisdiction (either within or
outside of the United States).

 

(b)           Purchaser is acquiring the Shares for Purchaser’s own account and
not for the account of others and for investment purposes only.

 

 

 

 

(c)          All subsequent offers and sales of the Shares by Purchaser shall be
made in compliance with the Securities Act, pursuant to registration under the
Securities Act or pursuant to an exemption from such registration.

 

(d)          Purchaser understands that the Shares are being offered and sold in
reliance on specific exemptions from the registration requirements of U.S.
federal and state securities laws and that the Company is relying upon the truth
and accuracy of the representations, warranties, agreements acknowledgments and
understandings of Purchaser set forth in the Agreement in order to determine the
applicability of such exemptions and the suitability of Purchaser to acquire the
Shares.

 

(e)          Purchaser has adequate net worth and means of providing for his or
her current needs and personal contingencies to sustain a complete loss of his
or her investment in the Shares and has no need for liquidity in this
investment.

 

(f)          The Company has made available to Purchaser, and Purchaser’s
counsel and advisors, if any, the opportunity to ask questions of, and receive
answers from, the Company and its representatives concerning the terms and
conditions of an investment in the Shares, and has given Purchaser access to any
requested information, documents, financial statements, books and records
relative to the Company and an investment in the Shares.

 

(g)          If the Purchaser is a corporation, it is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation, and if the Purchaser is a partnership or other organization, it
is duly organized, validly existing and in good standing under the laws of its
jurisdiction of organization.

 

(h)           (i) If the Purchaser is a corporation, the execution, delivery and
performance of this Agreement has been duly authorized by all necessary
corporate action; (ii) if the Purchaser is a partnership or other organization,
all governing documents necessary to enter into this Agreement and to consummate
the transactions contemplated hereby, and all necessary consents and approvals
required by the partnership agreement or other governing documents have been
obtained; and (iii) for both corporations and partnerships, this Agreement
constitutes a legal, valid and binding obligation of the Purchaser, enforceable
against the Purchaser in accordance with its terms, except to the extent that
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting creditors' rights
generally.

 

(i)           Purchaser is aware that investing in the Shares is speculative and
involves a high degree of risk and that any right to transfer Shares in the
Company is limited and restricted by law and this Agreement.

 

(j)          Purchaser has evaluated the risks of investing in the Shares and
has substantial experience in making investment decisions of this type or is
relying on his advisors or Purchase Representative, if applicable, in making
this investment decision.

 

(k)          Purchaser understands that the shares subject to this Agreement
will not be registered pursuant to a registration statement filed with the
Securities and Exchange Commission and may only be sold pursuant to an exemption
from registration under the Securities Act. As such, a legend will be placed on
any certificate representing the Shares substantially as follows:

 

THIS SECURITY HAS NOT BEEN REGISTERED OR QUALIFIED UNDER THE SECURITIES ACT OF
1933 OR THE SECURITIES OR BLUE SKY LAWS OF ANY STATE AND MAY BE OFFERED AND SOLD
ONLY IF REGISTERED AND QUALIFIED PURSUANT TO THE RELEVANT PROVISIONS OF UNITED
STATES FEDERAL AND STATE SECURITIES OR BLUE SKY LAWS OR IF AN EXEMPTION FROM
SUCH REGISTRATION OR QUALIFICATION IS APPLICABLE.

 

 

 

 

(l)           Purchaser consents to the Company making a notation on its records
or giving instructions to any transfer agent of the Company in order to
implement the restrictions on transfer of the Shares.

 

The foregoing representations, warranties and covenants, and all other
information which the Subscriber has provided to the Company concerning the
Subscriber and the Subscriber's financial condition (or concerning the entity or
organization which the subscriber represents and its financial condition), are
true and accurate as of the date hereof.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants as follows:

 

3.1 Organization and Standing of the Company.  The Company is a duly organized
and validly existing corporation in good standing under the laws of the State of
Nevada and has all requisite corporate power and authority for the ownership and
operation of its properties and for the carrying on of its business as now
conducted and as now proposed to be conducted and to execute and deliver this
Agreement and other instruments, agreements and documents contemplated herein
(together with this Agreement, the “Transaction Documents”), to issue, sell and
deliver the Shares and to perform its other obligations pursuant hereto.  The
Company is duly licensed or qualified and in good standing as a foreign
corporation authorized to do business in all jurisdictions wherein the character
of the property owned or leased or the nature of the activities conducted by it
makes such licensing or qualification necessary, except where the failure to be
so licensed or qualified would not have a material adverse effect on the
business, operations or financial condition of the Company.

 

3.2 Corporate Action.  The Transaction Documents have been duly authorized,
executed and delivered by the Company and constitute the legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with their respective terms.  The Shares have been duly
authorized.  The issuance, sale and delivery of the Shares have been duly
authorized by all required corporate action on the part of the Company.  The
Shares, when issued and paid for in accordance with the Transaction Documents,
will be validly issued, fully paid and nonassessable, with no personal liability
attaching to the ownership thereof and will be free and clear of all liens,
charges, restrictions, claims and encumbrances imposed by or through the
Company, except as expressly set forth in the Transaction Documents.

 

3.3 Governmental Approvals.  No authorization, consent, approval, license,
exemption of or filing or registration with any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, is or will be necessary for, or in connection with, the execution and
delivery by the Company of this Agreement, for the offer, issue, sale, execution
or delivery of the Shares, or for the performance by the Company of its
obligations under the Transaction Documents except for any filings required by
applicable securities laws.

 

3.4 Litigation. There is no litigation or governmental proceeding or
investigation pending or, to the knowledge of the Company, threatened against
the Company affecting any of its properties or assets, nor, to the best
knowledge of the Company, has there occurred any event or does there exist any
condition on the basis of which any litigation, proceeding or investigation
might properly be instituted.  The Company is not in default with respect to any
order, writ, injunction, decree, ruling or decision of any court, commission,
board or other government agency, which such default might have a material
adverse effect on the business, assets, liabilities, operations, Intellectual
Property Rights, (as defined hereinafter) management or financial condition of
the Company.  There are no actions or proceedings pending or, to the Company’s
knowledge, threatened (or any basis therefor known to the Company) against the
Company which might result, either in any case or in the aggregate, in any
material adverse change in the business, operations, Intellectual Property
Rights, affairs or financial condition of the Company or in any of its
properties or assets, or which might call into question the validity of any of
the Transaction Documents, any of the Shares, or any action taken or to be taken
pursuant hereto or thereto.

 

 

 

 

3.5 Compliance with Other Instruments.  The Company is in compliance in all
respects with its Certificate of Incorporation and Bylaws, each as amended
and/or restated to date, and in all respects with the material terms and
provisions of all mortgages, indentures, leases, agreements and other
instruments by which it is bound or to which it or any of its properties or
assets are subject.  The Company is in compliance in all material respects with
all judgments, decrees, governmental orders, laws, statutes, rules or
regulations by which it is bound or to which it or any of its properties or
assets are subject.  Neither the execution and delivery of the Transaction
Documents nor the issuance of the Shares, nor the consummation or performance of
any transaction contemplated hereby or thereby, has constituted or resulted in
or will constitute or result in a default or violation of, create a conflict
with, trigger any “change of control” or other right of any person under, or
require any consent, waiver, release or approval under or with respect to, any
term or provision of any of the foregoing documents, instruments, judgments,
agreements, decrees, orders, statutes, rules and regulations.

 

3.6 Disclosure.  There is no fact within the knowledge of the Company or any of
its executive officers which has not been disclosed herein or in writing by them
to each Purchaser and which materially adversely affects, or in the future in
their opinion may, insofar as they can now foresee, materially adversely affect
the business, operations, properties, Intellectual Property Rights, assets or
condition, financial or other, of the Company.  Without limiting the foregoing,
the Company has no knowledge that there exists, or there is pending or planned,
any patent, invention, device, application or principle or any statute, rule,
law, regulation, standard or code which would materially adversely affect the
business, operations, Intellectual Property Rights, affairs or financial
condition of the Company.

 

3.7 Brokers or Finders.  No person has or will have, as a result of the
transactions contemplated by this Agreement, any right, interest or valid claim
against or upon each Purchaser for any commission, fee or other compensation as
a finder or broker because of any act or omission by the Company or its
respective agents.

 

3.8 Refusal of Registration.  The parties hereby acknowledge and agree that the
Company shall be required, as a term of this contract, to refuse to register any
transfer of the Shares not made in accordance with Rule 144 of the Securities
Act, or pursuant to Registration, or another exemption from registration under
the Securities Act.

 

ARTICLE IV

MISCELLANEOUS

 

4.1 Waiver; Cumulative Remedies.  No failure or delay on the part of any party
to this Agreement in exercising any right, power or remedy hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right, power or remedy preclude any other or further exercise thereof or
the exercise of any other right, power or remedy hereunder.  The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

 

4.2 Amendments; Waivers and Consents.  Any provision in the Agreement to the
contrary notwithstanding, and except as hereinafter provided, changes in,
termination or amendments of or additions to this Agreement may be made, and
compliance with any covenant or provision set forth herein may be omitted or
waived, if either Party shall obtain consent thereto in writing from the other
Party.  Any waiver or consent may be given subject to satisfaction of conditions
stated therein and any waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

 

4.3 Addresses for Notices.  Any notice or other communication required or
permitted to be given hereunder shall be in writing and shall be mailed by
certified mail, return receipt requested, or delivered against receipt to
Company and/or to each Purchaser.  Any notice or other communication given by
certified mail shall be deemed given at the time of certification thereof,
except for a notice changing a party’s address which shall be deemed given at
the time of receipt thereof.

 

4.4 Costs; Expenses and Taxes.   Upon execution of this Agreement and with each
delivery of the Purchase Price as set forth in 1.3, the Company shall pay no
monies in the aggregate, to cover fees and disbursements of counsel to each
Purchaser incurred in connection with the negotiation, drafting and completion
of the Transaction Documents and all related matters. The Company shall pay any
and all stamp, or other similar taxes payable or determined to be payable in
connection with the execution and delivery of this Agreement, the issuance of
any securities and the other instruments and documents to be delivered hereunder
or thereunder, and agrees to save each Purchaser harmless from and against any
and all liabilities with respect to or resulting from any delay in paying or
omission to pay such taxes.

 

 

 

 

4.5 Effectiveness; Binding Effect; Assignment.  This Agreement shall be binding
upon and inure to the benefit of the Company, each Purchaser and the respective
successors and assigns.

 

4.6 Survival of Representations and Warranties.  All representations and
warranties made in the Transaction Documents, the Shares, or any other
instrument or document delivered in connection herewith or therewith, shall
survive the execution and delivery hereof or thereof.

 

4.7 Severability.  The provisions of the Transaction Documents are severable
and, in the event that any court of competent jurisdiction shall determine that
any one or more of the provisions or part of a provision contained therein
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision or part of a provision of such Transaction Document and the
terms of the Shares shall be reformed and construed as if such invalid or
illegal or unenforceable provision, or part of a provision, had never been
contained herein, and such provisions or part reformed so that it would be
valid, legal and enforceable to the maximum extent possible.

 

4.8 Governing Law; Jurisdiction.

 

(a) This Agreement shall be enforced, governed and construed in accordance with
the laws of the State of California without giving effect to choice of laws
principles or conflict of laws provisions. Any suit, action or proceeding
pertaining to this Agreement or any transaction relating hereto shall be brought
in the State of California and the undersigned hereby irrevocably consents and
submits to the jurisdiction of such courts for the purpose of any such suit,
action, or proceeding.  

 

(b) Each Purchaser hereby waives, and agrees not to assert against the Company,
or any successor assignee thereof, by way of motion, as a defense, or otherwise,
in any such suit, action or proceeding, (i) any claim that each Purchaser is not
personally subject to the jurisdiction of the above-named courts, and (ii) to
the extent permitted by applicable law, any claim that such suit, action or
proceeding is brought in an inconvenient forum or that the venue of any such
suit, action or proceeding is improper or that this Agreement may not be
enforced in or by such courts.

 

4.9 Headings.  Article, section and subsection headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.

 

4.10 Counterparts.  This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Agreement by signing
any such counterpart.

 

4.11 Further Assurances.  From and after the date of this Agreement, upon the
request of each Purchaser or the Company, the Company and each Purchaser shall
execute and deliver such instruments, documents and other writings as may be
reasonably necessary or desirable to confirm and carry out and to effectuate
fully the intent and purposes of the Transaction Documents and the Shares.

 

-Signature Page to Follow-

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

COMPANY

 

San Lotus Holding Inc.

 

By: /s/ Chen Li Hsing    Name: Chen Li Hsing Title: President

 

PURCHASERS

 

/s/ Tiffany Su Ting Liu   /s/ Kuang Ming Ho Name: Liu, Tiffany Su Ting   Name:
Ho, Kuang Ming Address:  1435 S. Budlong Ave,   Address:  1435 S. Budlong Ave,
Gardena, CA 90247   Gardena, CA 90247 ID No.:   ID No.: Shares Purchased:
882,353   Shares Purchased: 352,942       /s/ Chi Ping Wong   /s/ Chel Chan Wong
Name: Wong, Chi Ping   Name: Wong, Chel Chan Address:  2420 Willowbrook Dr,  
Address: 2420 Willowbrook Dr, Matthews, NC 28104   Matthews, NC 28104 ID No.:  
ID No.: Shares Purchased: 176,470   Shares Purchased: 176,470       /s/ An York
Lee   /s/ Tseng Shih-Tao Name: Lee, An York   Name: Tseng, Shih-Tao
Address: 20524 Gernside Dr,   Address: 7 F, No. 49, Lane 160, JianCheng Rd,
Walnut, CA 91789    

Shijr City, Taipei 221, Taiwan, (R.O.C.) 

ID No.:   ID No.: Shares Purchased: 88,235   Shares Purchased: 64,690       /s/
Tseng Shih-Chun   /s/ Jerry Hsu Chang Name: Sonic Investment Holding Inc.  
Name: Chang, Jerry Hsu Representative: Tseng, Shih-Chun   Address:  1435 S.
Budlong Ave, Address: 7 F, No. 49, Lane 160, JianCheng Rd,   Gardena, CA 90247
Shijr City, Taipei 221, Taiwan, (R.O.C.)      ID No.:   ID No.: Shares
Purchased: 200,016   Shares Purchased: 1,058,824



 

 

 



 

Schedule A

 

List of Investors and Holdings

 

Purchaser  Amount of Shares   Purchase Amount (USD)            Liu, Tiffany Su
Ting   882,353   $88,353.30              Ho, Kuang Ming   352,942   $35,294.20 
            Wong, Chi Ping   176,470   $17,647.00              Wong, Chel Chan 
 176,470   $17,647.00              Lee, An York   88,235   $8,823.50         
    Tseng, Shih-Tao   64,690   $6,469.00              Sonic Investment Holding
Inc.   200,016   $20,001.60              Chang, Jerry Hsu   1,058,824  
$105,882.40              Total:   3,000,000   $300,000.00 

 

 

 

